UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB Quarterly Report under Section 13 or 15 (d) Of the Securities Exchange Act of 1934 For the Quarter ended September 30, 2007 Commission File Number: 333-51880 (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) NEVADA 11-3502174 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) Mahesh K Jayanarayan, CEO 195 The Vale London UK W3 7QS Tel: Fax: (Address, including zip code and telephone numbers, including area code, of registrant’s principal executive offices) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock,$0.0001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 12 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in rule 12 b -2 of the Exchange Act). Yes oNo x Transitional Small Business Disclosure Format (Check One): YesoNo x Shares of Common Stock, $0.0001 par value, outstanding as of November 12, 2007: - 1 - Table of Contents NEW MEDIUM ENTERPRISES, INC. Form 10-Q for the Quarter Ended September 30, 2007 TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements & Supplementary Data 3 – 15 Item 2. Management’s Discussion & Analysis 16 Item 3. Controls & Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Default Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 20 - 2 - Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements and Supplementary Data Morgenstern, Svoboda, & Baer Cpa’s P.C. CERTIFIED PUBLIC ACCOUNTANTS 40 Exchange Place, Suite 1820 New York, NY 10005 TEL: (212) 925-9490 FAX: (212) 226-9134 E-mail: msbcpas@gmail.com The Board of Directors and Stockholders New Medium Enterprises, Inc. We have reviewed the accompanying consolidated balance sheets of New Medium Enterprises, Inc. as of September 30, 2007 and the consolidated statements of operations for the three months ended September 30, 2007 & 2006 and consolidated statements of cash flows and shareholders equity for the three months then ended. These financial statements are the responsibility of the Company's management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. The Accompanying financial statements have been prepared assuming that the company will continue as a going concern. As shown in the financial statements, the Company has incurred net losses and has experienced severe liquidity problems. These conditions raise substantial doubt about its ability to continue as a going concern. The statements do not include any adjustments that might result from the outcome of this uncertainty. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of New Medium Enterprises, Inc. as of June 30, 2007 and the related consolidated statements of income retained earnings and comprehensive income, and consolidated statements of cash flows for the year then ended; and in our report dated September 07, 2007 we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of September 30, 2007, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Morgenstern, Svoboda, & Baer Cpa's P.C. Certified Public Accountants New York, NY November 12, 2007 - 3 - Table of Contents NEW MEDIUM ENTERPRISES, INC. (A development stage company) CONSOLIDATED BALANCE SHEET At September 30, 2007 September 30, 2007 June 30, 2007 $ $ ASSETS Current Assets Cash and Cash Equivalents 320,768 308,419 Cash receivable for shares issued as at September 30, 2007 50,000 1,875,000 Prepaid Expenses 422,679 409,752 Stock held by Third Party 107,221 72,957 Rental Deposits 45,595 45,595 Supplier Deposits 904 904 Other Receivable 354,121 79,090 Value Added Tax recoverable 18,853 31,342 Escrow Deposits 1,050,000 1,050,000 Total Current Assets 2,370,141 3,873,059 Property and Equipment 1,772,811 1,492,484 Less: Accumulated Depreciation (226,996 ) (194,072 ) 1,545,815 1,298,412 Patents 78,420 57,002 Total Other Assets 1,624,235 1,355,414 Total Assets 3,994,376 5,228,473 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accrued Expenses and Amount Payable 991,197 736,247 Total Current Liabilities 991,197 736,247 Long Term Loan 2,269,000 2,269,000 COMMITMENTS AND CONTINGENCIES Stockholders’ Equity Preferred Stock $.0001 par value, Authorized 200,000,000 shares; none issued Common Stock, $.0001 par value, Authorized 500,000,000, issued and outstanding 344,324,035 & 323,035,700 shares 34,433 32,305 Additional paid in capital 68,311,320 63,041,095 Accumulated other comprehensive gain (loss) (34,991 ) (38,641 ) Deficit accumulated during the development stage (67,576,583 ) (60,811,533 ) Total Stockholders' Equity 734,179 2,223,226 Total Liabilities & Stockholders' Equity 3,994,376 5,228,473 The accompanying notes are an integral part of these financial statements. - 4 - Table of Contents NEW MEDIUM ENTERPRISES, INC. (A development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS For the 3 months ended September 30, 2007 For the 3 months ended September 30, 2006 From Inception, (August 2, 1999) to September 30, 2007 $ $ $ Revenues 227,973 227,973 Cost Of Goods Sold (201,110 ) (201,110 ) Gross Profits 26,863 26,863 Operating Expenses: Marketing Expenses 287,744 1,040,848 General and Administrative 1,313,554 922,524 11,517,327 Research and Development Costs 441,469 114,484 14,615,509 IP Written Off-Adjustment 15,183,860 Founders Stock Option 2001 Exercised 2,991,719 Staff Compensation Based Stock Issue 4,569,853 20,375,826 Officer's Compensation 141,460 106,267 1,329,586 Unrecoverable Debt Written Off 431,529 Loss on Foreign Currency 9,989 8,047 77,862 Depreciation 32,924 24,200 249,230 Total Operating Expenses 6,796,993 1,175,522 67,813,296 Income (Loss) From Operations (6,770,130 ) (1,175,522 ) (67,786,433 ) Other Income 5,080 2,389 46,948 Investment Income 150,405 Value added tax recovered 12,897 Loss Before Income Taxes (6,765,050 ) (1,173,133 ) (67,576,183 ) Income Tax (400 ) Net Loss (6,765,050 ) (1,173,133 ) (67,576,583 ) Loss Per Common Share - Basic and Diluted (0.02 ) (0.01 ) NA Weighted Average Number of Shares Outstanding 333,679,867 205,615,246 NA The accompanying notes are an integral part of these financial statements. - 5 - Table of Contents NEW MEDIUM ENTERPRISES, INC. (A development stage company) STATEMENT OF CASH FLOWS September30, 2007 September 30, 2006 From Inception (August 2, 1999) to September 30, 2007 Cash flows from operating activities Net loss $ (6,765,050 ) $ (1,173,133 ) $ (67,576,583 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 32,924 24,200 231,737 Profit on Insurance claim on Screen Broken - - (3,262 ) Stock Issued for Intellectual Property R&D bought - - 22,621,155 Write off of web site development costs - - 314,302 Stock issued for services rendered 4,922,354 46,360 29,958,896 Stock issued for services rendered – Escrow - - (1,050,000 ) Loss on sale of securities - - (5,044 ) Changes in assets and liabilities: Change in current assets (309,734 ) 104,997 (874,628 ) Change in security deposits - - (45,595 ) Change in current liabilities 254,950 93,673 991,198 Net cash used in operating activities $ (1,864,556 ) $ (903,903 ) $ (15,437,824 ) Cash flows from investing activities Proceed from insurance claim - - 14,039 Proceeds from the sale of other co. securities - - 13,584 Purchase of fixed assets (including investments) (301,745 ) (308,593 ) (1,672,091 ) Purchase (write off) of fixed assets - - (212,151 ) Web site development costs/software asset - - (261,402 ) Investment purchased – net - - (20,198 ) Net cash provided from investing activities $ (301,745 ) $ (308,593 ) $ (2,138,219 ) Cash flows from financing activities Proceeds from sale of A, B, and C units - - 2,019,950 Offering costs-private placements - - (69,625 ) Deferred offering costs-registration statement - - (40,000 ) Purchase of Treasury Stock - - (13,205 ) Long-term loan - - 2,269,000 Proceeds from sale of shares and warrants to various officers, founders and investors - - 1,346,670 Shares issued for purchase offixed asset - - 137,468 Short-term loan - 1,100,000 - Proceeds from sale of shares 350,000 - 12,331,544 Net cash provided from financing activities $ 350,000 $ 1,100,000 17,981,802 Effects of Exchange gain on Cash 3,650 (34,991 ) Net increase (decrease) in cash and cash equivalents (1,812,651 ) (112,496 ) 370,768 Cash and cash equivalents, beginning of period 2,183,419 665,597 - Cash and cash equivalents, September 30, 2007 $ 370,768 $ 553,101 $ 370,768 The accompanying notes are an integral part of these financial statements. - 6 - Table of Contents NEW MEDIUM ENTERPRISES, INC. (A development stage company) STATEMENT OF STOCKHOLDERS’ EQUITY For the period July 1, 2006 - September 30, 2007 Retained Accumulated Per Additional Earnings Other Share Common Stock Paid-in (Accumulated Comprehensive Amount Shares Amount Capital Deficit) Loss Totals Balances July 01, 2006 205,477,579 20,448 28,424,747 (25,045,059 ) (37,418 ) 3,362,718 Issuance of shares for services 17 July 2006 0.09 133,333 13 11,987 12,000 Issuance of shares for services 05 September 2006 0.23 50,000 5 11,495 11,500 Issuance of shares for services 05 September 2006 0.23 50,000 5 11,495 11,500 Issuance of shares for services 05 September 2006 0.23 25,000 3 5,747 5,750 Issuance of shares for services 13 September 2006 0.33 17,000 2 5,608 5,610 Issuance of shares for services 19 October 2006 0.44 104,167 10 45,823 45,833 Issuance of shares for services 19 October 2006 0.44 667,000 67 293,413 293,480 Issuance of shares for services 19 October 2006 0.44 1,000,000 100 439,900 440,000 Issuance of shares for services 19 October 2006 0.44 100,000 10 43,990 44,000 2001 Options exercised 5 December 2006 0.40 6,269,641 627 2,507,229 2,507,856 Sale of common shares to investor 5 December 2006 0.25 800,000 80 199,920 200,000 Sale of common shares to investor 5 December 2006 0.25 480,000 48 119,952 120,000 Sale of common shares to investor 5 December 2006 0.25 1,000,000 100 249,900 250,000 Sale of common shares to investor 5 December 2006 0.25 400,000 40 99,960 100,000 Sale of common shares to investor 5 December 2006 0.25 100,000 10 24,990 25,000 Sale of common shares to investor 5 December 2006 0.25 1,000,000 100 249,900 250,000 Sale of common shares to investor 5 December 2006 0.25 400,000 40 99,960 100,000 Sale of Common Shares to Investor 5 December 2006 0.25 120,000 12 29,988 30,000 Sale of common shares to investor 5 December 2006 0.25 800,000 80 199,920 200,000 Sale of common shares to investor 5 December 2006 0.25 200,000 20 49,980 50,000 Sale of common shares to investor 5 December 2006 0.25 600,000 60 149,940 150,000 Termination of MPEG Joint Venture 29 December 2006 0.11 (15,000,000 ) (1,500 ) (1648,500 ) (1,650,000 ) Adjustment to Opening Balance REF 12 May 06 (200 should be 300) 100 (100 ) Issuance of share(Held in Escrow) 29 December 2006 0.05 3,000,000 300 149,700 150,000 Issuance of share (Held in Escrow) 29 December 2006 0.1 24,000,000 2,400 2,397,600 2,400,000 Issuance of share (Held in Escrow) 29 December 2006 0.30 10,000,000 1,000 2,999,000 3,000,000 Issuance of shares for Services 3 January 2007 0.26 1,000,000 100 259,900 260,000 Issuance of share to investor 3 January 2007 0.2 4,000,000 400 799,600 800,000 Issuance of share to investor 28 February 2007 0.2131 117,316 12 24,988 25,000 Issuance of share for services 20 March 2007 0.30 40,000,000 4,000 11,996,000 12,000,000 Issuance of share to investor 31 March 2007 0.25 1,500,000 150 374,850 375,000 Termination of BEW Joint Venture 31 March 2007 0.10 (24,000,000 ) (2,400 ) (2,397,600 ) (2,400,000 ) Adjustment to issuance for services 1 April 2007 0.30 (1,000,000 ) (100 ) (299,900 ) (300,000 ) Issuance for services 3 April 2007 0.29 275,000 28 79,722 79,750 Issuance for services 3 April 2007 0.29 275,000 28 79,722 79,750 Issuance for services 4 April 2007 0.28 100,000 10 27,990 28,000 Issuance of share to investor 11 April 2007 0.18 555,422 56 99,944 100,000 Issuance of share to investor 24 April 2007 0.23 2,173,913 217 499,783 500,000 Issuance for services 30 April 2007 0.23 2,250,000 225 517,275 517,500 Penalty issuance of share to investors for nonSB2 registration 25 May 2007 0.26 668,000 67 173,613 173,680 Penalty issuance of share to investors for nonSB2 registration 25 May 2007 0.26 287,000 29 74,591 74,620 Issuance of shares for assets purchased from Semilla 1 June 2007 0.27 30,000,000 3,000 8,097,000 8,100,000 Issuance for services 1 June 2007 0.27 5,000,000 500 1,349,500 1,350,000 Issuance for services 1 June 2007 0.27 2,000,000 200 539,800 540,000 Issuance of share to investors 7 June 2007 0.25 2,400,000 240 599,760 600,000 Issuance for services 7 June 2007 0.18 250,000 25 44,975 45,000 Warrants exercised 7 June 2007 0.10 2,000,000 200 199,800 200,000 2001 Options exercised 14 June 2007 0.30 1,612,875 161 483,702 483,863 Issuance of shares to investor 20 June 2007 0.25 400,000 40 99,960 100,000 Issuance for services 20 June 2007 0.18 41,667 4 7,496 7,500 Issuance of shares to investor 29 June 2007 0.25 1,500,000 150 374,850 375,000 Issuance of shares to 10 investors 29 June 2007 0.25 6,000,000 600 1,499,400 1,500,000 Issuance for services Re Jan 07 inv 29 June 2007 0.32 45,208 4 14,463 14,467 Issuance for services Re Feb 07 inv 29 June 2007 0.35 59,619 6 20,861 20,867 Issuance for services Re Mar 07 inv 29 June 2007 0.29 96,092 10 27,857 27,867 Issuance for services Re Apr 07 inv 29 June 2007 0.23 105,217 11 24,189 24,200 Issuance for services Re May 07 inv 29 June 2007 0.28 86,429 8 24,192 24,200 Issuance for services Re June 07 inv 29 June 2007 0.30 86,222 8 25,859 25,867 Issuance for services 29 June 2007 - Shares last year issued 0.095 1,400,000 140 132,860 133,000 Cancellation of shares buy back 0.2198 (43,000 ) (4 ) (9,451 ) (9,455 ) Comprehensive Loss (1,223 ) (1,223 ) Net Loss for the year to June 30, 2007 (35,766,474 ) (35,766,474 ) BalancesJune 30, 2007 323,035,700 32,305 63,041,095 (60,811,533 ) (38,641 ) 2,223,226 Issuance of shares for services 2 July 2007 0.3 3,750,000 375 1,124,625 1,125,000 Issuance of shares for services 18 July 2007 0.18 41,667 4 7,496 7,500 Issuance of shares for services 9 August 2007 0.23 1,000,000 100 229,900 230,000 Issuance of shares for services 15 August 2007 0.24 2,000,000 200 479,800 480,000 Penalty issuance of share to investors for nonSB2 registration 16 August 2007 0.24 240,000 24 57,576 57,600 Issuance of shares to investors June 2007 20 August 2007 0.25 400,000 40 99,960 100,000 Issuance of shares for services 20 August 2007 0.23 1,500,000 150 344,850 345,000 Issuance of shares for services 30 August 2007 0.22 113,334 11 24,922 24,933 Issuance of shares for Director services 30 August 2007 0.22 4,500,000 450 989,550 990,000 Penalty issuance of share to investors for nonSB2 registration 31 August 2007 0.22 396,000 40 87,080 87,120 Penalty issuance of share to investors for nonSB2 registration Issuance of shares for services 30 August 2007 0.22 113,334 11 24,922 24,933 Issuance of shares for Director services 30 August 2007 0.22 4,500,000 450 989,550 990,000 Penalty issuance of share to investors for nonSB2 registration 31 August 2007 0.22 396,000 40 87,080 87,120 Penalty issuance of share to investors for nonSB2 registration 6 September 2007 0.23 330,000 33 75,867 75,900 Issuance of shares for services 11 September 2007 0.24 503,334 50 120,750 120,800 Penalty issuance of share to investors for nonSB2 registration 18 September 2007 0.25 144,000 14 35,986 36,000 Issuance of share to June 2007 investor 25 September 2007 0.25 400,000 40 99,960 100,000 Issuance of share to June 2007 investor 28 September 2007 0.25 400,000 40 99,960 100,000 Penalty issuance of share to investors for nonSB2 registration 30 September 2007 0.25 120,000 12 29,988 30,000 Issuance of shares for Director services 30 September 2007 0.25 5,250,000 525 1,311,975 1,312,500 Issuance of shares to June 2007 investors 30 September 2007 0.25 200,000 20 49,980 50,000 Comprehensive Loss 3,650 3,650 Loss for Quarter ending September 30, 2007 (6,765,050 ) (6,765,050 ) Balance as at September 30, 2007 344,324,035 34,433 68,311,320 (67,576,583 ) (34,991 ) (734,179 ) The accompanying notes are an integral part of these financial statements. - 7 - Table of Contents NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 NOTE 1 - FORMATION AND BUSINESS OF THE COMPANY New Medium Enterprises, Inc. (the "Company") was organized on August 2, 1999 in the State of Nevada under the name Shopoverseas.com, Inc. On July 10, 2000 the name was changed to New Medium Enterprises, Inc. The Company's original intention was to operate as an Internet based E-commerce Company. Several web sites were formulated whose purpose was the sale of various goods and services to both consumers and businesses. During a prior fiscal period, management had decided to cease any further expenditure in regard to the web site and had written off the total cost in the prior period. On January 13th, 2004 the Board of Directors and majority shareholders of the Company agreed to restructure the Business and acquired all the intellectual property assets pertaining to a new High Storage Optical Disc format with a storage capacity of eight times the normal DVD9 disc available today. The acquisition of the intellectual property was made from MultiDisk Ltd and TriGM International SA. Having assimilated the intellectual property of both companies, the Company embarked upon the development of the Versatile Multilayer Optical Disc and related products. This Quarter the company has generated minimal revenues from the sale of its players to one European distributor. Subsidiaries: The following are the subsidiaries of the Company. A) New Medium Enterprises UK Ltd, incorporated on February 18, 2004, under the laws of England and Wales. B) New Medium Management Ltd, incorporated on May 13, 2004, under the laws of England and Wales. C) New Medium Enterprises Asia Pacific Ltd, incorporated on June 2, 2006 under the laws of Peoples Republic of China. D) New Medium Enterprises China Ltd, incorporated on June 2, 2006 under the laws ofPeoples Republic of China. E) New Medium Entertainment Ltd - incorporated 19 September 2006, under the laws of England and Wales. F) New Medium Electronics Ltd - incorporated 19 September 2006, under the laws of England and Wales. G) New Medium Films Inc (Formerly known as Intellitain Media, Inc.)- incorporated 13 July 2000 under the laws of the state of Nevada, USA. H) New Medium Optics Uk Ltd-incorporated on July 07, 2007 under the laws of England and Wales. New Medium Enterprises, Inc. owns 100% of all above subsidiaries. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The financial statements include the accounts of New Medium Enterprises, Inc. and its subsidiaries. Inter-company transactions and balances have been eliminated. Equity investments in which we exercise significant influence, but do not control and are not the primary beneficiary, are accounted for using the equity method. Investments in which we are not able to exercise significant influence over the investee are accounted for under the costs method. Foreign Currencies Assets and liabilities recorded in foreign currencies are translated at the exchange rate on the balance sheet date. Revenue and expenses are translated at average rates of exchange prevailing during the year. Translation adjustments resulting from this process are charged or credited to Other Comprehensive Income (OCI). Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, revenue and expenses as well as the disclosure of contingent assets and liabilities in the financial statement. Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents consists of cash, money market funds and other highly liquid investments with a maturity of three months or less from the date of purchase. The Company has not experienced any losses on its cash or cash equivalents. Investments Investments include marketable common stock traded on the stock exchange. The marketable securities are classified as available for sale, and are measured at fair value in the balance sheet. Unrealized gains and losses on investments are recorded net of tax as a separate component of stockholders' equity. Gains and losses on securities sold are determined based on the specific identification method. - 8 - Table of Contents NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 Property and Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and settlements are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Furniture and Fixtures and Office Equipment 3 years Plant and Machinery 3 years Others 3 years As of September 30, 2007, and September 30, 2006 Property, Plant & Equipment consist of the following: September 30, 2007 2006 Furniture and Fixture $ 341,936 215,164 Plant and Machinery 279,161 117,017 Others 1,151,714 264,924 Total 1,772,811 597,105 Accumulated depreciation (226,996 ) (125,744 ) Net Fixed Asset $ 1,545,815 471,361 Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging from one to ten years. We evaluate the recoverability of intangible assets periodically and take into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists. Revenue Recognition The Company recognizes revenue on the accrual basis as the related services are provided to customers and when the customer is obligated to pay for such services. Revenue from product sales is recognized when title transfers to customers, primarily on shipment. For the quarter ended September 30, 2007 there are small revenue from the sale of players. Research and Development Research and development expenses include payroll, employee benefits, stock-based compensation, and other headcount-related costs associated with product development. We have determined that technological feasibility for our software products is reached shortly before the products are released to manufacturing. Costs incurred after technological feasibility is established are not material, and accordingly, we expense all research and development costs when incurred. Loss Per Share In accordance with Statement of Financial Accounting Standards No. 128, "Earnings Per Share", the computation of net loss per share is based upon the weighted average number of common shares issued and outstanding for the reporting period. Common stock equivalents related to options, warrants and convertible securities are excluded from the computation when the effect would be anti-dilutive. New Accounting Pronouncements In May 2005, the FASB issued SFAS No. 154, "Accounting Changes and Error Corrections." This statement applies to all voluntary changes in accounting principle and requires retrospective application to prior periods' financial statements of changes in accounting principle, unless this would be impracticable. This statement also makes a distinction between "retrospective application" of an accounting principle and the "restatement" of financial statements to reflect the correction of an error. This statement is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005. The company had restated the Financial Statements as required by accounting standards. Please see Note 4 on Intellectual property. In December 2004, the FASB issued FASB Statement No. 123R, "Share-Based Payment, an Amendment of FASB Statement No. 123" ("FAS No. 123R"). FAS No. 123R requires companies to recognize in the statement of operations the grant-date, fair value of stock options and other equity-based compensation issued to employees. FAS No. 123R is effective beginning in the Company's first quarter of fiscal 2006.The financial statements of New Medium Enterprises Inc has been prepared in accordance with this new standard. - 9 - Table of Contents NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 In June 2005, the EITF reached consensus on Issue No. 05-6, Determining the Amortization Period for Leasehold Improvements ("EITF 05-6.") EITF 05-6 provides guidance on determining the amortization period for leasehold improvements acquired in a business combination or acquired subsequent to lease inception. The guidance in EITF 05-6 will be applied prospectively and is effective for periods beginning after June 29, 2005. EITF 05-6 is not expected to have a material effect on the company’s consolidated financial position or results of operations. In June 2005, the FASB Staff issued FASB Staff Position 150-5 ("FSP150-5"), "Issuers Accounting under FASB Statement No.150 for Freestanding Warrants and Other Similar Instruments on Shares that are Redeemable." FSP 150-5 addresses whether freestanding warrants and other similar instruments on shares that are redeemable, either puttable or mandatorily redeemable, would be subject to the requirements of FASB Statement No. 150, "Accounting for Certain Financial Instruments with Characteristics of Both Liabilities and Equity," regardless of the timing or the redemption feature or the redemption price. The FSP is effective after June 30, 2005. The financial statements of the Company have been prepared in accordance with this new standard. On February16, 2006 the Financial Accounting Standards Board (FASB) issued SFAS 155, “Accounting for Certain Hybrid Instruments,” which amends SFAS 133, “Accounting for Derivative Instruments and Hedging Activities,” and SFAS 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS 155 allows financial instruments that have embedded derivatives to be accounted for as a whole (eliminating the need to bifurcate the derivative from its host) if the holder elects to account for the whole instrument on a fair value basis. SFAS 155 also clarifies and amends certain other provisions of SFAS 133 and SFAS 140. This statement is effective for all financial instruments acquired or issued in fiscal years beginning after September15, 2006. The Company does not expect its adoption of this new standard to have a material impact on its financial position, results of operations or cash flows. In March 2006, the FASB issued FASB Statement No.156, "Accounting for Servicing of Financial Assets," an amendment to FASB Statement No. 140 ("Statement 156'). Statement 156 requires that an entity recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a service contract under certain situations. The new standard is effective for fiscal years beginning after September 15, 2006. The Company does not expect its adoption of this new standard to have a material impact on its financial position, results of operations or cash flows. In September, 2006, FASB issued SFAS 157 "Fair Value Measurements". This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 "Employers Accounting for Defined Benefit Pension and Other Postretirement Plans", an amendment of FASB Statements No. 87, 88, 106, and 132(R). This Statement improves financial reporting by requiring an employer to recognize the over-funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position, and to recognize changes in that funded statues in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) A brief description of the provisions of this Statement; b) The date that adoption is required; c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008.The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS No. 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value. SFAS No. 159 applies to reporting periods beginning after November 15, 2007. The adoption of SFAS No. 159 is not expected to have a material impact on the Company’s financial condition or results of operations. NOTE 3 - LIQUIDITY AND PROFITABILITY As reflected in the accompanying financial statements, the Company incurred losses for the current and prior periods and expects to incur a loss in the upcoming fiscal period. Based upon the cash utilization rate and in order to maintain the Company for the following year, management will have to raise additional funds through equity and or debt financing. It is management's opinion that it can raise the needed capital. The company has written off intellectual property, previously capitalized, that has severely affected the Profit and Loss account. All figures are restated as per SEC rules. - 10 - Table of Contents NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 NOTE 4 - INVESTMENT IN INTELLECTUAL PROPERTY On January 13, 2004, the Company acquired the business and all the intellectual property assets pertaining to a new DVD format from MultiDisk Ltd. and TriGM International SA. In connection with the acquisition the Company issued 72,605,776 shares of its stock to the shareholders of MultiDisk and TriGM. These shares were valued at $14,521,155, which approximates the fair market value of the shares. The Company also paid additional fees in funding, legal and brokerage fees, which have been capitalized, and part of these funds ($150,000) was allocated to Machinery and Equipment. According to the acquisition agreement with MultiDisk Ltd and TriGM International, S.A.,the Company was obligated to pay certain milestone payments amounting to $87,000 each upon the raising of capital in excess of $500,000. To date, $174,000 of milestone payments have beenmade under this agreement. On June 23, 2005, the Company converted the following outstanding obligations owed to two of its principal shareholders into the Common stock of the company: May Ltd. $87,000 debt converted into 1,740,000 Common shares; TriGM Ltd. $87,000 debt converted into 1,740,000 Common Shares. This reflects the payment of the $174,000. Additionally, the Company offered Series A warrant holders the right to lower the exercise price from $1.50 to $.25 a share in return for assigning six out of seven warrants to certain parties providing services to the Company in lieu of compensation. A total of 1,300,000 warrants were lowered to $.25 exercise price. On July 18, 2003 the Board of Directors voted to extend the Series A, B, C, D and E warrants until July 2005. On June 21, 2007, in response to a comment raised by the staff of the Securities and Exchange Commission (“SEC”) concerning New Medium Enterprises, Inc.’s (the “Company”) accounting treatment of its acquired intellectual property, and based upon our related discussions with the SEC, our management has concluded that the Company should expense amounts incurred in the acquisition of research and development projects from MultiDisk Ltd. and TriGM International SA as of the date of the consummation of the acquisition of those projects. Those amounts had been capitalized as an intangible asset in the fiscal year ending June 30, 2004 and were to be amortized over the expected life of the asset. The Company capitalized certain expenses as Intellectual Property in amounts totalling $14,877,509 and $306,351 during fiscal years ended June 30, 2004 and June 30, 2005, respectively. These costs, which are research and development in nature, are required to be expensed under U.S. generally accepted accounting principles. The effect of this change is a direct charge to expense in those periods of all amounts previously capitalized. This change in accounting treatment will cause our net loss to increase from $156,483 to $15,033,992 for the fiscal year ended June 30, 2004 and from $2,073,734 to $2,380,085 for the fiscal year ended June 30, 2005. NOTE 5 - INCOME TAXES The Company accounts for income taxes in accordance with Statement of Financial Accounting Standards No. 109 "Accounting for Income Taxes" ("SFAS 109"). Under the asset and liability method, deferred income taxes are recognized for the tax consequences of "temporary differences" by applying enacted statutory tax rates applicable to future years to differences between the financial statements carrying amounts and the tax bases of existing assets and liabilities. Under SFAS 109, deferred tax assets may be recognized for temporary differences that will result in deductible amounts in future period. A valuation allowance is deferred tax asset will not be realized. As of June 30, 2007 the Company had a Federal and State tax net operating loss of approximately $61,775,384. The Company established a 100% valuation allowance equal to the net deferred tax assets, as the Company could not conclude that it was more likely than not that the deferred tax asset would be realized. NOTE 6 - COMMITMENTS AND CONTINGENCIES Commercial Property The Company rents office space from a third party on a month-to-month basis in the UK, amounting to $12,200 per month and three month notice is required to cancel the contract. The Company also rents office in Los Angeles, California for $1,965.50 per month and in China for one year, at $3,387 per month. Space is rented in India for 3 years, $2,000 per month from January 2007. Except UK, all above lease agreements are cancellable at one month notice. The company also has leasing agreement for approximately $450 per month for computer equipment, which ends in October 2007. Obligations Table: Quarter Ending September 30, Obligation 2008 $ 20,003 Thereafter 0 Total $ 20,003 Insurance Directors and Officers Insurance at $2,049 for 10 months starting May 2007. - 11 - Table of Contents NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 Commercial Commitments 1. In May 2006, the company entered into a contract for Design and Construction of a VMD Replication Line with VDL-ODMS. The project was reassessed and re-priced in July 2007. Under the new deal with VDL-ODMS – the company agreed to pay Euros 1,550,000 for the first VMD Line and has paid Euros 240,000 in July. The balance is backed by the Atradius line of credit. The company will pay the balance in two installments on completion of assembly and testing of equipment. 2. On June 17, 2006, the Company signed an agreement with Doug Carson, Inc. to develop the VMD file format for VMD Optical Discs for a contractual price of $500,000. In July 2006, the company approved the security agreement with DCA, Inc., and signed a promissory note for $150,000 secured by 3,000,000 shares in NME, Inc. From July to September, a total of $250,000 was paid, leaving $100,000 due in October and a final payment of $150,000 in December 2006. But it is important to note that the project was put on hold by mutual agreement awaiting certain technical developments related to the Encryption developed by the Studios - AACS. Since the Encryption developed by the Studios faced technical difficulties the integration of the encryption tool had to be delayed. As the project is yet to be completed, these shares are still held in Escrow and the final amounts are unpaid. We have received from DCA the DDP 3.0 standard for VMD11, VMD22,DDP image maker software for DDP3.0 and we are waiting for the delivery of modified software and hardware DDP encoder for mastering. 3. In October 2006, the company appointed COMDRP for communication and press relation services in France for a monthly fee of Euros 1,800 ($2,440) commencing from 1st November 2006. This contract can be terminated at one month written notice. 4. In December 2006, the company entered into a HD playback Software Purchase Agreement with SSX for a total purchase price of $22,500. The company made an initial payment of $11,250 and one instalment of $5,625. The final balance of $5,625 was to be paid on delivery and verification of the software. 5. In December 2006, the subsidiary, NME Entertainment Ltd signed an agreement with HGC Films (JIAHUA LTD) for the acquisition of 5 Chinese titles for $30,000 in total. The company has paid $15,000 upfront and is committed to pay $5,000 per year for next three years. 6. In August 2007 the subsidiary, NME Optics Ltd placed an order with Netstal-Maschinen AG for Injection Moulding Machine e – jet to be used in VMD Line for the total price of $350,028(420,000 CHF). $100,000 has been paid on August 20, 2007 as down payment. Balance is to be paid in March 2008. 7. In August 2007 the subsidiary, NME Optics Ltd also placed an order with Dr Schenk GMBH for transmission, Dishing VMD stamper to be used in VMD Line for the total price of $65,007.15(48,100 EUR). $32,503.58 has been paid on September 28, 2007 as down payment. Balance is to be paid in February 2008. As at September 30, Commercial Commitments 2008 $ 295,597 Thereafter 0.00 Total $ 295,597 Please see subsequent events on further acquisitions of film rights as well as forward looking statements Legal Proceedings There are no material legal proceedings to which the Company is a party to, or to which any of the Company's properties are subject. Related Party Transactions The company paid the following to related parties during the quarters ended September 30, 2007 and 2006: RELATED PARTIES 3 months to September 30, 2007 3 months to September 30, 2006 For R&D V Tech For Labs and Material $ 45,323 $ 38,400 For Contracted Staff -Turtle Technologies (India) Pvt Ltd (Sub of Silicon Valley Plc) $ 12,450 $ 13,737 For Contracted Staff -One Soft Retail Business Solutions (Sub of Silicon Valley Plc) $ 8,715 $ 9,295 Andrew Danenza, the son of Ann Kallgren for consulting and other services $ 0 $ 20,000 - 12 - Table of Contents NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 NOTE 7 - LONG TERM LOANS On February 28, 2007 the Tribal Sarl Loan, (with accrued interest) was repaid and another long term loan of $1,144,000 was secured with Postie Trading Limited for 13 months through New Medium Enterprise Inc’s subsidiary, New Medium Enterprise UK Ltd. A debenture was filed by Postie Trading Ltd on the subsidiary, and shares in the parent Company have been offered as collateral for the loan. The rate of interest as per contract will be payable at maturity and carry an interest rate of 13% per annum and this will be paid as follows: 1. 8 % in cash 2. 5 % in warrant coverage @ 16 cents –already issued The Loan was renegotiated and the term period of the loan was extended up to August 31st 2008. As at September 30, 2007 the outstanding balance on the loan was $ 1,197,387 (including interest). On May 30th 2007, the Company has acquired technology and file format to use with VMD players from Semilla Capital Ltd Hong Kong. In return the company has paid $125,000 in cash and agreed to pay $1.125 million on August 31, 2008. The Company has issued 30 million shares to Semilla Capital Ltd as part of the price. NOTE 8 - STOCKHOLDERS' EQUITY The Company's authorized capital stock consists of 500,000,000 shares of common stock (par value of $.0001) and 200,000,000 shares of non-voting preferred stock (par value $.0001). The original par value had been $.001 per share. In January 2004 management voted to reduce the par value to $.0001 per share. The financial statements were restated retroactively to recognize the new valuation. During the period to September 30, 2007, 1,200,000 of common stock were issued to investors at 25 cents. The company in return received $300,000. As of September 30, 2007, subscription documents for 200,000 of common stocks were received and the company received $50,000 during October 2007. For each issuance of equity instruments for services provided, the valuation of the issuances represents the fair market value of the shares at the date of issuance and has been charged as an expense in the statement of operations. The equity issuances to management are in accordance with their own compensation as per their service contracts, and the compensation share award which has been approved by the 53% majority shareholders. Summary of shares issued during the financial year: Description No. Of Shares Amounts Opening Balance 323,035,700 $ Shares issued to various Directors 17,116,668 4,283,234 Shares issued to various Consultants 1,541,667 352,500 Penalty shares issued for Non SB2 Filing 30% 1,230,000 286,620 As Shown on Cash Flow Statement 19,888,335 4,922,354 Cash Received From Investment 1,200,000 300,000 Cash received in October for shares issued in Sep07 200,000 50,000 Total 344,324,035 In accordance with FASB issued SFAS No. 123R all "Share-Based Payments," are measured and recognized as compensation expense for all stock-based payments at fair value. The Company has also awarded liability instruments that required employee and consultants to provide services over a requisite period. All of these issuances were also valued at fair value. No preferred shares have been issued. It is within the discretion of the Board of Directors to determine the preferences of the preferred stock. The Company on November 1, 2005 determined the preferences of the preferred stock. The preferred shares shall be issued from time to time in one or more series, with such distinctive serial designations as shall be stated and expressed in the resolution or resolutions providing for the issuance of such shares as adopted by the Board of Directors; the Board of Directors is expressly authorized to fix the number of shares of each series, the annual rate or rates of dividends for the particular series, the dividend payment dates for the particular series and the date from which dividends on all shares of such series issued prior to the record date for the first dividend payment date shall be cumulative, the redemption price or prices for the particular series, the voting powers for the particular series, the rights, if any, of holders of the shares of the particular series to convert the same into shares of any other series or class or other securities of the corporation, with any provisions for the subsequent adjustment of such conversion rights, the rights, if any, of the particular series to participate in distributions or payments upon liquidation, dissolution or winding up of the corporation, and to classify or reclassify any un issued preferred shares by fixing or altering from time to time any of the foregoing rights, privileges and qualifications. - 13 - Table of Contents NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 All the preferred shares of any one series shall be identical with each other in all respects, except that shares of any one series issued at different times may differ as to the dates from which dividends thereon shall be cumulative; and all preferred shares shall be of equal rank, regardless of series, and shall be identical in all respects except as to the particulars fixed by the Board as herein above provided or as fixed herein. Deferred Share Subscriptions and Outstanding Warrants Warrant Number Number of Outstanding Warrants Exercisable Price Issue Date Expiry Dates F102 3,750,000 $0.04 August 12, 2005 August 11, 2009 F104 16,923,077 $.065 April 21, 2006 April 20, 2011 F105 1,000,000 $0.25 January 09,2007 May 31, 2010 F106 100,000 $0.10 September 01, 2006 August 31, 2011 F107 75,000 N/A December 01, 2006 November 30, 2011 F108 250,000 $0.2325 October 17,2006 October 16, 2009 F109 2,500,000 $0.32 February 15,2007 February 15, 2012 F110 50,000 N/A February 28, 2007 February 27, 2012 F111 387,292 $0.16 February 28, 2007 February 27, 2012 F112 7,150,000 $0.16 February 28, 2007 February 27, 2012 F113 50,000 $0.25 April 30, 2007 April 29, 2010 F114 10,000 $0.25 April 12, 2007 March 28, 2008 F115 1,500,000 $0.25 April 12, 2007 May 31, 2010 F116 800,000 $0.25 April 13, 2007 April12, 2012 F117 11,000,000 $0.25 April 13, 2007 April 12, 2012 F118 400,000 $0.30 June 20, 2007 June 19, 2012 F119 41,667 $0.225 June 20, 2007 June 19, 2012 F120 555,556 $0.225 April 30, 2007 April 29, 2012 F121 250,000 $0.225 June04, 2007 June03, 2012 F122 2,400,000 $0.30 June 04, 2007 June 03, 2012 F123 1,500,000 $0.25 June 29, 2007 May 31, 2010 F124 7,178,593 $0.30 July 03, 2007 July 02, 2010 F125 400,000 $0.30 July 12, 2007 July 11, 2012 F126 41,667 $0.225 July 12, 2007 July 11, 2012 F127 600,000 $0.30 July17, 2007 July16, 2012 F128 800,000 $0.30 July17, 2007 July16, 2012 F129 1,500,000 $0.30 July17, 2007 July16, 2012 F130 400,000 $0.30 July17, 2007 July16, 2012 F131 1,000,000 $0.30 July17, 2007 July16, 2012 F132 200,000 $0.30 July17, 2007 July16, 2012 F133 400,000 $0.30 July17, 2007 July16, 2012 F134 200,000 $0.30 July17, 2007 July16, 2012 F135 300,000 $0.30 July18, 2007 July17, 2012 F136 200,000 $0.30 July20, 2007 July19, 2012 F137 2,000,000 $0.20 August 15, 2007 August14, 2012 F138 400,000 $0.30 August20,2007 August 19,2012 F139 300,000 $0.30 September 25, 2007 September 24, 2012 F140 100,000 $0.30 September 25, 2007 September 24, 2012 F141 300,000 $0.30 September 28, 2007 September 27, 2012 F142 100,000 $0.30 September 28, 2007 September 27, 2012 F143 50,000 $0.30 October 17, 2007 October 16, 2012 F144 150,000 $0.30 October 17, 2007 October 16, 2012 F145 4,500,000 $0.00 August 14, 2007 August 14, 2009 Total 71,812,851 - 14 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 For each issuance of equity instruments for services provided, the valuation of the issuances represents the fair market value of the shares at the date of issuance and has been charged to the statement of operations. The equity issuances to management do not have a compensatory component as the management are employed by the company and have their own compensation as per their service contracts. These initial issuances are further inducements for management to join a non - commercialized product entity and add to their compensation packages. In accordance with FASB issued SFAS No. 123R all "Share-Based Payments," are measured and recognized as compensation expense for all stock-based payments at fair value. The Company has also awarded liability instruments that required employee and consultants to provide services over a requisite period. All of these issuances were also valued at fair value. NOTE 9 - SUBSEQUENT EVENTS On October 09, 2007, New Medium Entertainment entered into a licensing agreement with SENA of Iceland for the acquisition of film titles. On October 30, 2007 the company signed with two independent film distributors, SENA and Myndform, to distribute their High Definition titles on the HD VMD format in Iceland for Christmas 2007. - 15 - Table of Contents Item 2. Management’s Discussion and Analysis Forward Looking Statements Some of the information in this report or the documents we incorporate by reference in this report may contain forward-looking statements. You can identify forward-looking statements by the use of forward-looking language such as "will likely result," "may," "believes," "is expected to," "is anticipated to," "is forecasted to," "is designed to," "plans to," "predicts," "seeks," "estimates," "projects," "intends to" or other similar words. Important factors that could cause actual results to differ materially from expectations include:  failing to produce a workable product;  failure to raise sufficient capital to fund business operating plans;  market conditions and demand for new optical storage media development and storage technology;  our competitors' ability to successfully develop new technologies to satisfy demand for data storage;  difficulties in achieving sales, gross margin and operating expense targets based on competitive market factors;  difficulties in competing successfully in the markets for new products with established and emerging competitors;  difficulties with single source suppliers, product defects or product delays;  difficulties in forming and maintaining successful joint venture relationships;  difficulties in obtaining, maintaining and using intellectual property protections;  changes in data storage technological protocols and standards;  difficulties in state, federal, foreign and international regulation and licensing requirements;  litigation actions by directors, employees, investors and others;  limited operation and management history;  dependence on key personnel;  inability to conclude the relationship;  other factors discussed in this report The discussion below of NME's Plan of Operations for the next 12 months assumes that the Company will continue as a going concern. As stated in our 10-KSB filing for the period ended June 30, 2007, our auditors have raised substantial doubt about this assumption. As discussed further under "Liquidity and Capital Resources" below, we are operating under severe liquidity constraints, and we will be unable to execute the following initiatives unless we can raise adequate funds from outside sources. Plan of Operations for the Next 12 Months The Company intends to release its first generation products soon, while continuing its development efforts related to blue laser high capacity optical storage discs, the next generation of our proprietary VMD technology. The Company plans to accelerate the marketing of its VMD replication lines, and is in negotiations with various companies regarding the sale of these lines. We expect our own first VMD replication line to be in production in the 4th calendar quarter of 2007. The Company has produced two 1080p output VMD player models, ML622 and ML777, for demonstration at trade shows and conferences. In the fourth calendar quarter of 2007, we also began selling these players on our ecommerce website (www.nmestore.com) and on Amazon.com although we don’t expect these products to be available for shipment until about December 15, 2007. We also expect to launch our HD authoring software commercially in early 2008 Sale of Players Although the Company had not earned any revenue as of the end of the first quarter of fiscal year 2007, subsequent to the end of that quarter the Company received purchase orders from European Distributors and sold some players for display and as a result recognised the Company’s first revenue. Planned Acquisition On September 27, 2007 the Company signed a non-binding letter of intent to acquire FKH Electronic A.S. (FKH), a Slovakian producer and distributor of home appliances and consumer electronics devices in Central Europe that markets its products under the brand name Orava. The GFK Group estimates that Orava brand products had an 18% market share in Europe in 2005 and had the largest market share of DVD player sales in Slovakia in 2006. Based on information provided by FKH's management to the Company, FKH has approximately 270 employees worldwide, has been profitable since its inception in and earned revenue in excess of US$25 million in the 3 fiscal years ended December 2006. FKH acquired the Orava brand name in 1992. According to FKH, FKH sells its Orava brand products in more than 1700 retail outlets, including European mega stores Carrefour, Tesco, Metro, AHOLD and others. FKH also has warehousing facilities, an automated fulfillment center and a sales network with a 24 hours x 7 days service desk. Content Acquisition Agreements On October 31, 2007 NME finalized an agreement with Lazy Town Entertainment for the release of 53 episodes of the British Academy Film and Television Award winning series LazyTown on its HD VMD format in Iceland.NME intends to include LazyTown titles within its HD VMD Player Bundle Box, available in Scandinavian countries and Iceland, with 12 episodes in each bundle. All of LazyTown's 53 episodes that will be released on HD VMD have been produced in High Definition. - 16 - Table of Contents On October 30, 2007 the Company signed agreements with two independent film distributors, SENA and Myndform, to distribute their High Definition titles on the HD VMD format in Iceland for Christmas 2007. NME intends to release a bundle box with each distribution company which will feature its full high definition 1080p HD VMD Player bundled with five HD VMD titles. Bundled titles from Myndform will include the films Lucky Number Slevin, Saw I & II, and Butterfly Effect II. From SENA, bundled titles will include Apocalytpo, We Were Soldiers, The Hitcher, Spy Kids and Scary Movie. SENA is also a licensee in Iceland of content from 20th Century Fox, Sony Pictures, Focus and various independent studios. Myndform is a distributor for New Line Cinema products, including the Lord of the Rings Trilogy, The Queen, Miss Potter, Scoop, The Descent, and the Rush Hour series. New Medium Enterprises introduced its VMD player and High Definition Bollywood film titles on VMD in India at the Times AV Revolution Expo at the Bombay Exhibition Center held on October 23, 2007. The Company expects to offer its HD VMD Bundle Box, including five HD titles, through Indian retailers and e-commerce sites before the end of calendar year 2007. On September 25, 2007,the Company signed a commercial agreement with Australian distribution and retail company Westan Australia to distribute its HD VMD players and discs in Oceana Region including Australia and New Zealand. NME intends to release its full high definition (HD) 1080p HD VMD players and bundle boxes with Westan to bring affordable true high definition to consumers in the region. NME intends to sell its players bundled together with five Icon Film Distribution titles, including The Queen, We Were Soldiers, The Hitcher, Footy Legends and Butterfly Effect II.Products will be sold in mainstream retail outlets and bundles boxes will also online at Amazon.com and NME's E-commerce web store. Commercial Activities During the fiscal year, 2007, the Company completed various product trials and commenced marketing of its first generation product line. The Company's marketing campaign for its HD VMD products is organized around 12 regions: Australia, Brazil, Central Europe, China, France, Iceland, India, Scandinavia, Japan, the Middle East, Russia and the United States. The Company also conducted various market research and product demonstrations in these regions, and intends to launch its full scale marketing operations in the fourth quarter of this calendar year 2007 in the twelve listed regions. The Company’s intends to focus its marketing initiatives on HD VMD content, HD VMD electronic players and authoring tools to production studios. NME plans to hire key personnel for further development of business as it grows. However we do not expect significant changes in the number of employees, and have hired consultants on a contractual basis and intend to form joint ventures with marketing partners in various regions of the world. The company expects to focus the next 12 months on production and marketing of its previously developed HD line of products. Research and Development The company intends to devote financial and engineering resources to continue its research and development in the following areas: 1. Next generation VMD replication lines. 2. Next generation VMD electronic devices. 3. Anti -piracy technology. Furthermore, in the early part of calendar year 2008, subject to achieving its set sales targets in 2007, the Company plans to enter into the development of products utilizing blue laser technology. The Company intends to market any resulting products to the high end business-to-business storage market. Liquidity and Capital Resources On September 30, 2007, we had available in cash the sum of $320,768 and accrued expenses of $991,197. During the quarter ended September 30, 2007, the Company issued 1,400,000 shares to various investors for US$350,000 in a series of private placements. The Company also has certain loans totaling USD $2,269,000 due on August 31, 2008. We intend to meet our long-term liquidity needs through available cash and cash flow from revenue from the commencement of sales as well as through additional financing from outside sources. We anticipate raising additional funds from the possible exercise of outstanding warrants or equity financing with private investors. There is no assurance that funding will be available to the Company at an acceptable cost of funds. In the event the Company is unable to raise the necessary funds, it may be forced to significantly reduce its activities in order to preserve its capital. - 17 - Table of Contents Item 3. Control and Procedures As of September 30, 2007, the end of the period covered by this quarter Report, our Chief Executive Officer and Chief Financial Officer (the “Certifying Officers”) conducted an evaluation of our disclosure controls and procedures. As defined under Sections 13a-15(e) and 15d-15(e) of the Exchange Act, the term “disclosure controls and procedures” means controls and other procedures of an issuer that are designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including the issuer’s chief executive officer and chief financial officer, to allow timely decisions regarding required disclosure. Based on their evaluation, the Certifying Officers have concluded that, as of September 30, 2007, our disclosure controls and procedures are effective. Our management, under the supervision of the Certifying Officers, is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule 13a-15(f) under the Exchange Act. An internal control system is designed to provide reasonable assurance regarding the preparation and fair presentation of published financial statements. Management has assessed the effectiveness of our internal control over financial reporting as of September 30, 2007. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. Internal control over financial reporting includes those policies and procedures that: 1. pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect our transactions and dispositions of the assets; 2. provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that our receipts and expenditures are being made only in accordance with authorizations of our management and Board of Directors; and 3. provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of our assets that could have a material effect on the financial statements. A material weakness in internal control over financial reporting is a control deficiency (within the meaning of the Public Company Accounting Oversight Board’s Auditing Standard No. 2), or combination of control deficiencies, that results in there being more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. The improvement in the control procedures as set out last financial year gave management the assurance that the disclosure controls and procedures are effective as of the date of the end of the applicable reporting period. As a result, the principal executive and principal accounting officers conclude that the controls and procedures are effective to ensure that all information required to be disclosed in the Exchange Act reports are accumulated and communicated to management in a manner that permits adequate time for management, specifically the principal executive and financial officers, to consider such information and allow timely decisions of such information regarding the required disclosures. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. It is also a process that involves human diligence and compliance and may be subject to lapses in judgment and breakdowns resulting from human judgments. Internal control over financial reporting can also be circumvented by collusion or management override. Furthermore, projections of any evaluation of effectiveness to future periods are subject to the risks that controls may become inadequate because of changes in condition, or that the degree of compliance with the policies or procedures may deteriorate. PART II. OTHER INFORMATION Item 1. Legal Proceedings We are not a party to any pending legal proceeding, nor is our property the subject of a pending legal proceeding, that is not routine litigation incidental, or otherwise material, to the financial condition of our business. None of our directors, officers, affiliates or owners of record or beneficially of more than 5% of our common stock is involved in a proceeding adverse to our business or has a material interest adverse to our business. - 18 - Table of Contents Item 2. Unregistered Sales of Equity Securities and Use of Proceeds The following table provides information about sales during the three months ended September 30, 2007 of securities that have not been registered under the Securities Act of 1933: Date of Sale/Issuance Type of Security Sold Price per Share (US$) Number Sold/Issued Consideration Received Exemption from Registration Claimed July 2, 2007 Common Stock .30 3,750,000 Stock issued as per investment terms Section 4(2) July 3, 2007 Warrants .30 7,178,593 Warrants issued as per investment terms Regulation S July 12, 2007 Warrants .30 400,000 Warrants issued as per investment terms Regulation S July 12, 2007 Warrants .225 41,667 Warrants issued for services Regulation S July 17, 2007 Warrants .30 600,000 Warrants issued as per investment terms Regulation S July 17, 2007 Warrants .30 800,000 Warrants issued as per investment terms Regulation S July 17, 2007 Warrants .30 1,500,00 Warrants issued as per investment terms Regulation S July 17, 2007 Warrants .30 400,000 Warrants issued as per investment terms Regulation S July 17, 2007 Warrants .30 200,000 Warrants issued as per investment terms Regulation S July 17, 2007 Warrants .30 300,000 Warrants issued as per investment terms Regulation S July 17, 2007 Warrants .30 200,000 Warrants issued as per investment terms Regulation S July 17, 2007 Warrants .30 1,000,000 Warrants issued as per investment terms Regulation S July 18, 2007 Warrants .30 300,000 Warrants issued as per investment terms Regulation S July 18, 2007 Common Stock .18 41,667 Stock issued for services Regulation S July 20, 2007 Warrants .30 200,000 warrants as part of investment terms Regulation S August 9, 2007 Common stock .23 1,000,000 Stock issued for services Section 4(2) August 14, 2007 Warrants .00 4,500,000 Stock issued as per contract Section 4(2) August 15, 2007 Warrants .20 2,000,000 Warrants as part of investment terms Regulation S August 15, 2007 Common Stock .24 2,000,000 Wtock issued as per contract Section 4(2) August 16, 2007 Common Stock .24 240,000 30% penalty shares for non-SB2 filing Regulation S August 20, 2007 Warrants .30 400,000 Warrants as part of investment terms Regulation S August 20, 2007 Common Stock .25 400,000 Stock issued for investment received Regulation S August 20, 2007 Common Stock .25 1,500,000 Stock issued for services Section 4(2) August 30, 2007 Common Stock .22 113,334 Stock issued as per compensation contracts Regulation S August 30, 2007 Common Stock .22 1,000,000 Stock issued for director and services Section 4(2) August 30, 2007 Common Stock .22 3,500,000 Stock issued for director and services Section 4(2) August 31, 2007 Common Stock .22 120,000 30% penalty shares for non sb2 filing Regulation S August 31, 2007 Common Stock .22 60,000 30% penalty shares for non-SB2 filing Regulation S August 31, 2007 Common Stock .22 180,000 30% penalty shares for non-SB2 filing Regulation S August 31, 2007 Common Stock .22 36,000 30% penalty shares for non-SB2 filing Regulation S September 6, 2007 Common Stock .23 300,000 30% penalty shares for non-SB2 filing Regulation S September 6, 2007 Common Stock .23 30,000 30% penalty shares for non-SB2 filing Regulation S September 11, 2007 Common Stock .24 503,334 Stock issued as per compensation contracts Regulation S September 18, 2007 Common Stock .25 144,000 30% penalty shares for non-SB2 filing Regulation S September 25, 2007 Warrants .30 300,000 Warrants as part of investment terms Regulation S September 25, 2007 Warrants .30 100,000 Warrants as part of investment terms Regulation S September 25, 2007 Common Stock .25 300,000 Stock issued for investment received Regulation S September 25, 2007 Common Stock .25 100,000 Stock issued for investment received Regulation S September 28, 2007 Warrants .30 300,000 Warrants as part of investment terms Regulation S September 28, 2007 Warrants .30 100,000 Warrants as part of investment terms Regulation S September 28, 2007 Common Stock .25 300,000 Stock issued for investment received Regulation S September 28, 2007 Common Stock .25 100,000 Stock issued for investment received Regulation S September 30, 2007 Common Stock .25 120,000 30% penalty shares for non-SB2 filing Regulation S September 30, 2007 Common Stock .25 2,500,000 Stock issued for director services Section 4(2) September 30, 2007 Common Stock .25 2,500,000 Stock issued for director services Section 4(2) September 30, 2007 Common Stock .25 250,000 Stock issued for director services Section 4(2) September 30, 2007 Common Stock .25 200,000 Stock issued for investment received Regulation S Item 3. Default Upon Senior Securities None. - 19 - Table of Contents Item 4.Submission of Matters to a Vote of Securities Holders (a)-(c) Incorporated herein by reference to the Company's Preliminary Information Statement on Form14C filed with the Commission on October 11, 2007. Item 5. Other Information None. Item 6. Exhibits Exhibit Number Description 22 Preliminary Information Statement regarding solicitation of consents authorizing Reverse Stock Split filed October 11, 2007. 31.1 Certification of Principal Executive Officer pursuant to Securities Exchange Act Rules 13a-14(a) and 15d-14(a) as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Principal Financial Officer pursuant to Securities Exchange Act Rules 13a-14(a) and 15d-14(a) as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Principal Executive Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Principal Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEW MEDIUM ENTERPRISES, INC. November 13, 2007 By: /s/ Mahesh K. Jayanarayan Mahesh K Jayanarayan Chief Executive Officer November 13, 2007 By: /s/ Irene Kuan Irene Kuan Chief Financial and Principal Accounting Officer - 20 - Table of Contents
